Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Applicant is advised that should claims 1-4 be found allowable, claims 5-8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 5-8 have the same scope as claims 1-4 respectively.  The description of "inclusive" in claims 5-8 fails to cause a difference in scope between claims 5-8 and 1-4 respectively; claim 1 not being exclusive of the end points of a range.  Also, the description of "comprising the first compound and the second compound" after "alternated plurality of interpenetrating longitudinal portions" in claims 5-8 fails to cause a difference in scope between claims 5-6 and claims 1-4 since the subject of "alternated plurality of interpenetrating longitudinal portions comprising the first compound and the second compound" is inherently required by claim 1, which requires "an outer layer made with a first compound", "an inner layer made with a second compound" and "the outer layer is coupled with the inner layer at a connection surface, the connection surface having a corrugated surface having a corrugated conformation that comprises an alternated plurality of interpenetrating longitudinal portions".
3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4)	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In claims 1 and 5, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is "a groove extending in a non-circumferential direction such that the groove is perpendicular to the alternated plurality of interpenetrating longitudinal portions".  There is no explicit basis for this language in the original specification.  The original specification fails to describe "groove".  FIGURE 1 illustrates a straight groove, which appears to extend parallel to the longitudinal direction of the interpenetrating portions 10, which are parallel to an axis of rotation of the tire.  The specific illustration of a single straight groove being parallel to the axial direction of the tire fails to reasonably convey the very broad subject matter of a "groove extending in a non-circumferential direction".  Furthermore, FIGURE 1 fails to reasonably convey the subject matter of "the groove is perpendicular to the alternated plurality of interpenetrating longitudinal portions" since, for example, (1) in FIGURE 1, neither the groove bottom nor the groove sidewalls are perpendicular to any of the side surfaces of any of the interpenetrating longitudinal portions and (2) in FIGURE 1, the longitudinal trace of the groove is parallel to (instead of perpendicular to) the longitudinal traces of the interpenetrating portions 10.
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 5, the description of "a groove extending in a non-circumferential direction such that the groove is perpendicular to the alternated plurality of interpenetrating longitudinal portions" is ambiguous.  It is unclear which characteristic (e.g. groove bottom, groove sidewall, longitudinal trace, etc) of the groove is perpendicular to which characteristic (e.g. side surfaces of interpenetrating longitudinal portions, apexes of interpenetrating longitudinal portions, longitudinal traces of interpenetrating longitudinal portions, etc).   
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 2016/0075183) in view of Hatanaka et al (US 2017/0197465), Japan 602 (JP 61-229602) and Japan 214 (JP 07-061214) and further in view of Iwasaki (US 6,336,486), Japan 557 (JP 2012-076557) and/or Japan 206 (JP 59-063206) and optionally Tamano et al (US 5,479,977).
	Okita discloses a pneumatic tire having a tread comprising an upper layer and a lower layer wherein the upper layer is coupled to the lower layer by a connection surface having a corrugated conformation that comprises an alternated plurality of interpenetrating longitudinal portions, each of the interpenetrating longitudinal portions extending parallel to an axis of rotation of the pneumatic tire [FIGURES 1-5].  As shown in FIGURES 2-5, the boundary surface between the upper layer and the lower layer is undulating.  The inner layer wears faster than the outer layer.  Okita is silent as to dynamic modulus and tan delta of the upper and lower layers of the tread.
	As to claims 1 and 5, it would have been obvious to one of ordinary skill in the art to provide Okita's tire tread such that
(A) the GROUND CONTACTING UPPER LAYER  has a first dynamic modulus at 30oC of between 5 and 15 MPa and

(B) the LOWER LAYER has a second dynamic modulus at 30oC of between
0.5 and 10 MPa, the second modulus being lower than the first modulus

since (1) Hatanaka et al teaches providing a GROUND CONTACTING TREAD of a pneumatic tire with a dynamic storage modulus E' at 30oC of 6.0 to 12 MPa to improve wet performance, (2) Japan 602 teaches providing a pneumatic tire having a tread comprising an ground contacting upper layer and a lower layer such that the GROUND CONTACTING UPPER LAYER has a dynamic modulus at 25oC of 60 to 85 kg/cm2 (5.9 to 8.3 MPa) and a hardness of 57 to 65 and the LOWER LAYER has a dynamic modulus at 25oC of 35 to 60 kg/cm2 (3.4 to 5.9 MPa) and a hardness of 50-56 to obtain lower noise while keeping wear resistance and steering stability [machine translation] and optionally (3) Tamano et al teaches providing a pneumatic tire having a tread comprising an upper layer and a lower layer such that the GROUND CONTACTING UPPER LAYER has a hardness of 62-72 to provide wear resistance and the LOWER LAYER has a hardness of 50 to 60 to improve ride comfort.  Thus, Hatanaka et al strongly motivates one of ordinary skill in the art to provide the upper layer of Okita's tread with the claimed modulus to obtain the predictable and expected result of improving wet performance and Japan 602 teaches one of ordinary skill in the art that the modulus of the lower layer of the tread should be lower than the modulus of the upper layer of the tread to obtain lower noise while keeping wear resistance and steering stability.  
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Okita's tire tread such that such that
(A) the GROUND CONTACTING UPPER LAYER has first tan delta at 60oC of between 0.100 and 0.400 and

(B) the LOWER LAYER has a second tan delta at 60oC of between
0.01 and 020, the second tan delta being lower than the first tan delta

since (1) Hatanaka et al teaches providing a ground contacting tread of a pneumatic tire such that the GROUND CONTACTING TREAD has a tan delta at 60oC of 0.05 to 0.15 to improve rolling resistance and (2) Japan 214 teaches providing a pneumatic tire having a tread comprising a ground contacting upper layer and a lower layer such that the GROUND CONTACTING UPPER LAYER has a tan delta at 60oC of 0.08 to 0.22 and the LOWER LAYER has a tan delta at 60oC of 0.02 to 0.07 to obtain lower fuel consumption and improve uniformity and operational stability [machine translation].  Thus, Hatanaka et al strongly motivates one of ordinary skill in the art to provide the upper layer of Okita's tread with the claimed tan delta to obtain the predictable and expected result of improving rolling resistance and Japan 214 teaches one of ordinary skill in the art that the tan delta of the lower layer of the tread should be lower than the tan delta of the upper layer of the tread to lower fuel consumption and improve uniformity and operational stability.
	With respect to groove (claim 1), it would have been obvious to one of ordinary skill in the art to provide Okita's pneumatic tire such that the tread comprises "a groove extending in a non-circumferential direction such that the groove is perpendicular to the alternated plurality of interpenetrating longitudinal portions" since (1) Okita teaches providing the tire tread with interpenetrating longitudinal portions as shown in FIGURES 1 and 2 and (2) (A) Iwasaki et al teaches providing a pneumatic tire having a tread such that the tread comprises circumferential grooves and axial grooves [FIGURES 2A-2C] so that the tire has desired wet performance such as gripping performance and braking performance, (B) Japan 557 teaches providing a pneumatic tire having a tread such that the tread comprises circumferential grooves, axial grooves and sipes [FIGURES 1-2] so that the tire has highly compatible performance on snow, performance on ice, dry performance and wear resistance [machine translation], and/or (C) Japan 206 teaches providing a pneumatic tire having a tread such that the tread comprises circumferential grooves and axial grooves [FIGURE 1A] so that the tire has excellent grip on wet surface and improved wear resistance [machine translation].       
	As to claims 2 and 6, Okita's tread only has the upper layer and lower layer coupled by the undulating boundary surface comprising a regular continuity of interpenetrating portions all of equal size and parallel to one another [FIGURES 2-5].            
	As to claims 3-4 and 7-8, it would have been obvious to one of ordinary skill in the art to provide Okita's tread such that a ratio between the thickness of the upper layer and the thickness of the inner layer is between 0.1 and 0.9 [claims 3, 7], a ratio between the thickness of the central portion ("connection portion") made from the alternation of interpenetrating portions and the overall thickness of the tread is between 0.2 and 0.8 [claims 4, 8] since Okita teaches joining the upper layer and lower layer along an undulating boundary surface 40 which is located above the bottom of the grooves as shown in FIGURES 1 and 2. 
Remarks
9)	Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
10)	No claim is allowed.
11)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 7, 2022